Title: To George Washington from Benjamin Lincoln, 21 October 1781
From: Lincoln, Benjamin
To: Washington, George


                  
                     My dear General,
                      21st Octr 81
                  
                  I find from the Report of Colo. Barber, who is on Duty in York, that there are many Irregularities—the Enemy are yet issuing Stores, and a great Number of the Men are seen with two new Hats each—From the Appearance of the Baggage of the Officers he thinks all is not right.  There are so many people crouding into Town that it is impossible to preserve it from Confusion.  This cannot be prevented while the guards are kept at the Distance they now are—I think they should be carried up to the Enemy’s Lines, & All from the American Corps, as the French do not understand the Language—No person should be permitted to pass without Leave in Writing from Head Quarters.  Every Person, excepting the Guards, should be ordered out of Town until every Matter is properly arranged, and our stores secured—Some Mode should be adopted by your Excellency with Respect to the Goods in the Hands of private Merchants.  Unless something is immediately done neither the publick nor the Army will have any Benefit from the Purchase of them.  I have the honor to be My dear general Your Excellencys most obedient servant 
                  
                     B. Lincoln
                  
                  
                     I will have the honor of waiting on your Excellency as soon as I am relieved.
                  
                  
                     B.L.
                  
               